Case: 14-20759      Document: 00513211786         Page: 1    Date Filed: 09/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-20759                                 FILED
                                  Summary Calendar                       September 29, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
RANDELL GLEN LAWS,

                                                 Plaintiff-Appellant

v.

JUDGE LYNN N. HUGHES; JUDGE JERRY E. SMITH; JUDGE
CATHARINA HAYNES; JUDGE JAMES E. GRAVES, JR.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-3320


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Randell Glen Laws, Texas prisoner # 1256902, proceeding pro se and in
forma pauperis (IFP), appeals the district court’s dismissal with prejudice of
his 42 U.S.C. § 1985(3) suit. The district court determined that his suit was
frivolous pursuant to 28 U.S.C. § 1915A(b)(1) because the named defendants,
judges who had issued rulings in connection with Laws’s federal habeas case,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20759    Document: 00513211786     Page: 2   Date Filed: 09/29/2015


                                 No. 14-20759

were absolutely immune from suit.          On appeal, Laws argues that the
defendants are immune only from his request for monetary damages and not
from the equitable and declaratory relief that he is seeking in connection with
the defendants’ allegedly erroneous habeas rulings. He also asserts that he is
actually innocent, and he details what he views as the numerous errors made
by the district court in denying his 28 U.S.C. § 2254 petition and by this court
in affirming the denial of his § 2254 petition. Laws’s motion to amend his
appellate brief is GRANTED.
      We review the district court’s dismissal of Laws’s suit de novo. See
Morris v. McAllester, 702 F.3d 187, 189 (5th Cir. 2012). Laws is correct that
judges are not entitled to absolute immunity from suit for injunctive or
declaratory relief. See Chrissy F. by Medley v. Miss. Dep’t of Pub. Welfare, 925
F.2d 844, 849 (5th Cir. 1991). We can affirm the district court’s dismissal,
however, on any basis, see United States v. Ho, 311 F.3d 589, 602 n.12 (5th Cir.
2002), and we conclude that the district court properly dismissed Laws’s suit
pursuant to § 1915A(b)(1) because Laws’s conclusory allegations that the
defendants fraudulently conspired to violate his constitutional rights fail to
state a nonfrivolous claim for relief under § 1985(3). See § 1985(3); Sanford v.
Dretke, 562 F.3d 674, 678 (5th Cir. 2009); Fontenot v. Texas, 44 F.3d 1004 (5th
Cir. 1994); McAfee v. 5th Circuit Judges, 884 F.2d 221, 222 (5th Cir. 1989).
      Accordingly, the district court’s judgment is AFFIRMED. The district
court’s dismissal of Laws’s § 1985(3) suit counts as a strike for purposes of 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).
Laws has at least two other strikes. See Laws v. Texas, 4:14-CV-2223 (S.D.
Tex. Oct. 15, 2014); Laws v. 179th District Court of Harris County, Tex., 4:05-
CV-2969 (S.D. Tex. Jan. 11, 2006). As Laws has three strikes for purposes of
§ 1915(g), he is BARRED from proceeding IFP in any civil action while he is



                                       2
    Case: 14-20759       Document: 00513211786   Page: 3   Date Filed: 09/29/2015


                                  No. 14-20759

incarcerated or detained, unless he is in imminent danger of serious physical
injury. See § 1915(g).
      AFFIRMED; MOTION GRANTED; SANCTION IMPOSED.




                                        3